

114 S1845 IS: Wild Horse Oversight Act
U.S. Senate
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1845IN THE SENATE OF THE UNITED STATESJuly 23, 2015Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Wild Free-Roaming Horses and Burros Act to provide for State and tribal management and
			 protection of wild free-roaming horses and burros, and for other purposes.
	
 1.Short titleThis Act may be cited as the Wild Horse Oversight Act. 2.State and tribal management and protection of wild free-roaming horses and burrosPublic Law 92–195 (commonly known as the Wild Free-Roaming Horses and Burros Act) is amended by adding at the end the following:
			
				12.State and tribal management and protection
 (a)In generalExcept as provided by subsection (b), at the request of the legislature or Governor of a State or the governing body of a federally recognized Indian tribe, the Secretary of the Interior and the Secretary of Agriculture shall allow the State or federally recognized Indian tribe to assume all management and protection functions under this Act regarding wild free-roaming horses and burros on land within the boundaries of the State or federally recognized Indian tribe. After a State or federally recognized Indian tribe assumes such functions, wild free-roaming horses and burros shall be managed by the State or federally recognized Indian tribe in accordance with this Act and in the same manner as any other non-federally regulated species regarding functions not specified in this Act.
 (b)InventoryThe Secretary concerned shall continue to maintain the inventory required by section 3(b)(1)..